                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                  Case No. 18-cr-0114 (WMW/HB)

                                 Plaintiff,

        v.                                           FINAL ORDER OF FORFEITURE

 Mario Martell Spencer (1), Ahmed Osman
 Farah (2),

                                 Defendants.


       WHEREAS, on December 17, 2019, this Court entered a Preliminary Order of

Forfeiture ordering Defendants Mario Martell Spencer and Ahmed Osman Farah to forfeit

certain property, described below, to Plaintiff United States of America pursuant to 18

U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government internet site (www.forfeiture.gov), beginning

on December 20, 2019, providing notice of the intention of the United States to dispose of

the property described below in accordance with law, and of the right of third parties to

petition the Court within 60 days of the first date of posting for a hearing to adjudicate the

validity of their alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:
       1.     Plaintiff United States of America’s motion for a final order of forfeiture,

(Dkt. 302), is GRANTED.

       2.     All right, title and interest in the Taurus PT111 G2 9 mm semiautomatic

pistol with an obliterated serial number and all ammunition held therein are hereby

forfeited to and vested in the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

§ 2461(c).

       3.     The property described above shall be disposed of by the United States in

accordance with law.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 25, 2020                                   s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
